          Case 4:20-cv-00165-BSM Document 18 Filed 08/06/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

CHRIS OLSON, on behalf of himself                                              PLAINTIFF
and all others similarly situated

v.                           CASE NO. 4:20-CV-00165 BSM

DESERT LAKE GROUP, LLC, et al.                                              DEFENDANTS

                                          ORDER

       The parties’ joint stipulation of dismissal of separate defendant OZN Web, LLC [Doc.

No. 16] is granted. OZN Web, LLC is dismissed without prejudice.

       The unopposed motion to lift the stay as to the non-bankrupting defendants [Doc. No.

17] is granted. The stay is lifted as to Sociality LLC, doing business as Sociallity Accessnow

Health Community, doing business as Sociality Group, Peter Gallic, and John Does 1–10.

The case remains stayed as to bankrupting defendant, Desert Lake Group, LLC. See Doc.

No. 15.

       IT IS SO ORDERED this 6th day of August, 2020.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
